Title: To James Madison from William Kirkpatrick, 10 May 1802
From: Kirkpatrick, William
To: Madison, James


					
						Sir.
						Malaga 10 May 1802.
					
					On the 22 Ulto. I had last the Honor of addressing you as ⅌ enclosed Copy. The day 

following the Frigate Philadelphia arrived here from Leghorn and last Alicante, The Essex on the 25 

Ulto. and the Constellation Capt Murray came in on the 30 do. from Philadelphia not having been able 

to get into Gibraltar; After procuring Water, and some other necessaries they all proceeded on the 3 

Instant for Gibraltar, where I have already advice of their arrival.
					As this Government since the Reestablishment of Peace has adopted some measures to 

foment its Navigation, it may be proper to make you Acquainted therewith. You will observe by the 

Inclosed Royal Order the Premiums that are to be granted on sundry Articles when exported from 

the Ports in Spain to foreign Parts, by Spanish Vessels Which become an object of some 

Consequence, & be the means of their being prefered in point of freights. Besides another Royal 

order has been issued, not to exact any duty on Pitch, Tar, & Stone Pitch, imported into this Country, 

by Spanish Vessels Whilst the former duty continues to be recovered on these Articles when 

landed from foreign Ones.
					I also take the Liberty to transmit a note on further discriminations made by this 

Government in favor of its own Navigation of which I have forwarded a Copy to the Honble. Charles 

Pinckney Esqr. our Minister in Madrid. I am with much Respect, and Esteem, Sir Your most obedt 

he. St.
					
						Willm. Kirkpatrick
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
